     Case: 1:21-cv-03091 Document #: 72 Filed: 08/17/21 Page 1 of 1 PageID #:512

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Dan McConchie, et al.
                                            Plaintiff,
v.                                                        Case No.: 1:21−cv−03091
                                                          Honorable Robert M. Dow Jr.
Illinois State Board of Elections, et al.
                                            Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, August 17, 2021:


         MINUTE entry before the Honorable Beth W. Jantz: Given the expedited schedule
in this case, the parties were previously directed to confirm their respective experts' (and
counsel's) availability for depositions between 9/2/21 and 9/6/21. The parties are reminded
they must be prepared to confirm this to the Court during the 8/18/21 teleconference.
Mailed notice. (as, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
